Citation Nr: 1735701	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  11-02 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hearing loss, right ear.

2.  Entitlement to an increased rating for diabetes mellitus, type II, currently rated 20 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to June 1969.

These matters come to the Board of Veterans' Appeals (Board) from October 2009 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The issue of entitlement to service connection for right ear hearing loss is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDING OF FACT

Throughout the appeal period, the Veteran's diabetes mellitus has required insulin and a restricted diet, with no regulation of activities.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for diabetes mellitus are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.119, DC 7913 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
Additional VA treatment records were added to the claims file after the issuance of the May 2016 supplemental statement of the case and there is no waiver on file.  However, remand is not required for the RO to review these documents, as they are either duplicative or not pertinent to the claim on appeal.  The Board finds that all necessary development has been accomplished, and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Disability ratings are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 506 (2007).  

The Veteran is service connected for diabetes mellitus type II, and is evaluated as 20 percent disabling, pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913.  Under that code, a 20 percent rating is assigned for diabetes requiring insulin and restricted diet; or, an oral hypoglycemic agent and restricted diet.

A 40 percent rating is appropriate when diabetes requires insulin, a restricted diet, and regulation of activities.  

A 60 percent rating is provided for diabetes that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.

The criteria for a 100 percent rating require more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis of hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  

The definition of "regulation of activities" in the criteria for a 100 percent rating, that is, the "the avoidance of strenuous occupational and recreational activities," also applies to the "regulation of activities" criterion for a 40 or 60 percent rating under Diagnostic Code 7913.  In addition, the criterion of "regulation of activities" requires medical evidence that occupational and recreational activities have been restricted by the diabetes.  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2011). 

Note (1) to this rating code adds that compensable complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process.  38 C.F.R. § 4.119, Diagnostic Code 7913.  The Board notes that the Veteran has been awarded separate evaluations for diabetic peripheral neuropathy of the upper and lower extremities, coronary artery disease, and special monthly compensation for loss of use of a creative organ.  

The criteria for rating diabetes are cumulative, which means that each requirement for a given percentage must be shown, before that rating can be provided.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).  As noted above, medical evidence is required to show regulation of activities.  Id.

The record reflects that the service-connected diabetes mellitus is treated with insulin and restricted diet.  See August 2010 VA Contract Examination Report.  The evidence does not reflect, however, that diabetes mellitus has required regulation of activities.   The August 2010 VA contract examiner noted that the Veteran avoids heavy physical activity.  This is consistent with the Veteran's own report to VA, noting in an October 2010 Notice of Disagreement that the physical restrictions he has are self-imposed.  Notably however, the evidence as a whole does not show that the Veteran has been placed on medical restrictions from strenuous physical activities in an effort to control diabetic complications or prevent injury.  Rather, the evidence shows that during the period under review the Veteran's physicians  have specifically recommended that the Veteran be more active and exercise, and have highlighted at times his active routine working on a farm.  See, e.g., a June 10, 2011 VA Nursing Note (indicating that the Veteran needs to make better choices in diet and exercise); an October 23, 2015 VA Primary Care Note (indicating that the Veteran would benefit from participation in a diet and/or exercise program, and that the Veteran refused nutrition or activity referrals at that time); an October 17, 2013 VA Social Work Note (indicating that the Veteran describes an active routine of work around his farm and camping on weekends); and a May 3, 2016 VA Pharmacy Note (indicating that the Veteran works on a farm and has been physically active).  Moreover, in the April 2017 Informal Hearing Presentation, the Veteran's representative specifically highlighted that the Veteran is physically active working on his farm, and that "[h]is physical activities have not been restricted by a physician."  

While the Board in no way doubts that the Veteran is careful about his overall level of exertion, the medical evidence discussed above demonstrates that at no time has the Veteran's diabetes required avoidance of strenuous occupational and recreational activities, as identified by a medical provider.  Rather, the Veteran has been encouraged to be more active, and has in fact been an active worker on his farm.  As such, an increased rating to 40, 60 or 100 percent is not warranted.

As noted above, compensable complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process.  38 C.F.R. § 4.119, Diagnostic Code 7913.  The Veteran's diabetic complications include coronary artery disease and peripheral neuropathy of all extremities.  Each of these disabilities has already been recognized by the RO as complications of diabetes, and has been separately rated.  The Veteran also has erectile dysfunction associated with diabetes; however, a separate compensable rating is not available for erectile dysfunction, as erectile dysfunction without penile deformity is considered noncompensably disabling under the schedular criteria.  No other diabetic complications have been identified by the record.  

Absent regulation of activities, the preponderance of the evidence is against a disability rating in excess of 20 percent at any point pertinent to the claim on appeal.  As such, reasonable doubt does not arise and the appeal is denied.


ORDER

A rating in excess of 20 percent for type II diabetes mellitus is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran seeks service connection for right ear hearing loss, asserting that such condition is related to in-service noise exposure.  The Veteran served as a gunner during the Vietnam War, and was exposed to noise from helicopters and gunfire.  Exposure to excessive levels of noise during service was conceded by the RO.

In September 2009, the Veteran underwent VA examination in relation to his hearing loss claim.  The VA examiner diagnosed bilateral sensorineural hearing loss and bilateral tinnitus.  The VA examiner opined that the bilateral tinnitus was related to the Veteran's hearing loss, and the result of the Veteran's in-service noise exposure.  The VA examiner also opined that the Veteran's left ear hearing loss was related to in-service noise exposure because there was a threshold shift in the Veteran's audiological examinations during service.  As to the Veteran's right ear hearing loss, the VA examiner opined that such was not caused by the Veteran's in-service noise exposure.  Although the VA examiner indicated the Veteran's hearing acuity in the right ear was normal upon separation, the examiner did not provide an explanation as to why this finding, from a medical perspective, would indicate that right ear hearing loss was not related to in-service noise exposure.  Indeed, service-connection may be granted for a disease diagnosed after service, when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As the VA opinion lacks an adequate rationale, remand is appropriate for additional VA examination.

While the matter is on remand, the VA should obtain all outstanding VA treatment records, to include records from August 2016 to the present.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any additional VA treatment records, including those dated from August 2016 to the present.

2.  After associating any outstanding records with the claims file, schedule the Veteran for a VA examination to determine whether the Veteran's right ear hearing loss is related to service.  The electronic claims file should be made available to and be reviewed by the examiner.  All appropriate testing should be conducted.  

The examiner should take a history from the Veteran of his right ear hearing loss symptoms.  

The examiner should opine as to whether the Veteran's right ear hearing loss at least as likely as not (a 50 percent or greater probability): (a) had its onset during the Veteran's service; (b) manifested within one year of discharge from service (June 1970); or (c) is otherwise related to service, to include the Veteran's conceded in-service exposure to excessive levels of noise from helicopters and gunfire.

In so opining, the examiner should consider all pertinent medical and lay evidence.  The examiner should address the opinions contained in the September 2009 VA examination report, including the opinions connecting the Veteran's bilateral tinnitus and left ear hearing loss to in-service noise exposure.

Clinical explanations for the conclusions reached must be provided.

3.  Thereafter, readjudicate the Veteran's claim.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


